DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 2/24/2022 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim 34 to recite a floating skirt configured for constraining the outer periphery of the stent during release of the stent, with a flared configuration formed at the distal section thereof for directly guiding the floating skirt to be folded and stacked in the axial direction.  In response to Applicant’s amendment, Examiner now cites Delaloye et al. (Pub. No.: US 2013/0274873). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34, 37-40, 45-47, 50, 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites, in relevant part, “the floating skirt is configured for constraining the outer periphery of the stent during release of the stent, which expands radially and outwardly, with a flared configuration formed at the distal section thereof for directly guiding the floating skirt to be folded and stacked in the axial direction of the stent upon further release of the stent.”
This limitation is indefinite as it is unclear which element (the skirt or stent) has the flared configuration.  Examiner suggests describing the distal section as flared in the “radially expanded configuration” section of the claim to clarify that the stent distal end has a flared end in the expanded state. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34, 39, 40, 45, 47, 50, 52, 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaloye et al. (Pub. No.: US 2013/0274873). 
Delaloye et al. (hereinafter, Delaloye) discloses a stent apparatus, comprising a stent 10, which has a radially compressed configuration (para. 55), in which the stent has an outer periphery, an axial direction, a distal section 16 to be released first (stent has a distal section which is fully capable of being released from a delivery catheter first; Examiner notes this limitation is functional language), and a proximal section 18 to be released later, and wherein the distal section has a meshed structure (para. 56), and a radially expanded configuration (para. 55), in which the meshed structure of the distal section of the stent deforms and radially expands (para. 55) and at least one flexible skirt 80 (skirt depicted in fig. 9A-9B) made of a flexible material (para. 73), which has: an unfolded configuration (fig. 9A), in which the skirt is axially unfolded and floats around the outer periphery of the distal section of the stent in the radially compressed configuration (para. 74); and the floating skirt is configured for constraining the outer periphery of the stent during release of the stent (para. 73), which expands radially and outwardly (e.g., fig. 9A), with a flared configuration formed at the distal section thereof (fig. 9A, skirt is flared) for directly guiding the floating skirt to be folded and stacked in the axial direction of the stent upon further release of the stent to form a stacked configuration (para. 74) thereby forming an annular peripheral leakage occluder surrounding the stent in the radially expanded configuration (fig. 9B).  
For claim 39, the stent is a self-expandable stent or a balloon expandable stent (para. 62).  
For claim 40, the stent is configured as a valve stent or a blood vessel stent (para. 55).  
For claim 45, a generatrix of the flared driving structure is a straight line, a smooth curved line, or a combination of a straight line and a curved line (flare is a straight line, see fig. 9A).  
For claim 47, in the radially compressed configuration of the stent, at least a portion of the distal section of the stent to be released first is exposed outside the skirt (para. 73, 74), and the exposed portion is released before the skirt.
For claim 50, a proximal end of the skirt which is to be released later is fixed on the stent (at line 82), and a distal end of the skirt which is to be released first floats around the outer periphery of the stent (fig. 9A).  
For claim 52, the stent is provided with a valve and/or a coverage membrane (para. 53).
For claim 53, a side wall of the stent is adapted to face a branch blood vessel in use, and the skirt in the stacked configuration is provided to avoid the branch vessel in an axial position (Examiner notes this is functional language; the stent is fully capable of being placed such that it avoids a branch vessel). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Delaloye et al. (Pub. No.: US 2013/0274873).
Delaloye discloses skirts made of pericardium (para. 58), however, Delaloye does not specify that skirt 80 of figure 9A and 9B is made of pericardium.  It would have been obvious to have selected pericardium as the material for the skirt 80 because Delaloye discloses this is a suitable material for skirts and one of ordinary skill in the art would recognize pericardium as an obvious selection of a known material suitable for serving as a skirt on a prosthetic valve.  This selection would have occurred using known methods and would have yielded highly predictable results. 
For claim 46, one axial side edge of the stent has a sharp angled structure, and in the radially compressed configuration of the stent, the one axial side edge of the skirt does not axially extend beyond tips of the sharp angled structure (fig. 9A, given the relative length of the skirt, it is considered obvious that the skirt does not extend beyond the tips of the sharp angled structure in the compressed state).  
Allowable Subject Matter
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Delaloye as applied supra, however, Delaloye does not fairly teach or suggest two or more skirts arranged one above the other in the axial direction of the stent, and the skirts in the stacked configuration form respective peripheral leakage occluders.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774